DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Given the depth sensing mode of the independent claims, the priority date of the claims is deemed to be 7/8/2020 based on provisional application 63/049,252.

Claim Interpretation
No claims are interpreted as means-plus-function claims. For example, the modules recited in claim 15 are software modules in the context of a computer program product and therefore do not implicate means-plus-function interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 9, 12, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyal (US 10,306,203).

Regarding claim 1, Goyal discloses a method comprising: determining a depth sensing condition for a first portion of a depth model, (column 4, lines 5-30, enhanced depth sensing for a region of an image which may be foreground and is based on any number of attributes of region) the first portion of the depth model corresponding to a first region of a local area; (column 2, lines 55-60, region or sector selected, may be selected based on foreground or any other measure, such as background) selecting, by a depth camera assembly (DCA), (column 10, lines 5-20, depth camera assembly with illumination or ToF depth recovery) a depth sensing mode for the first region based in part on the depth sensing condition, (column 9, lines 40-50, depth sensing mode of enhanced illumination pattern over region to more accurately detect depth variance of object in foreground region) wherein the depth sensing mode is selected from a plurality of different depth sensing modes; (column 9, lines 40-60, different illumination patterns are provided for different regions for depth recovery, these different light pattern are different modes for different types of depth recovery, for example high verses low depth variance; also it is noted that ToF and other depth recovery options are provided) determining, by the DCA, depth information for at least the first region using the selected depth sensing mode; (column 9, lines 40-50, depth information for high variance region determined) and updating the first portion of the depth model using the determined depth information. (column 16, lines 5-20, depth model updated using the regional depth maps from the different regions)
Regarding independent claim 15, claim 15 is a computer program product claim reciting computer program features similar to claim 1, and is therefore disclosed by Goyal for reasons similar to claim 1 above. Goyal discloses the further features computer program product comprising a non-transitory computer-readable storage medium containing computer program code. (column 24, lines -25)
Regarding claim 2, Goyal discloses wherein the depth sensing mode comprises at least one of a passive stereo mode, an active stereo mode, or a structured stereo mode. (column 10, lines 30-35 in conjunction with lines 5-15, stereo with structured pulse illumination is active and structured stereo)
Regarding dependent claim 9, claim 9 is an apparatus claim reciting features similar to claim 2, and is therefore disclosed by Goyal for reasons similar to claim 2 above.
Regarding claim 5, Goyal discloses selecting a depth sensing mode for a second region of the local area, wherein the depth sensing mode for the second region is different than the depth sensing mode for the first region. (column 9, lines 30-5, depth sensing modes include depth sensing mode for low variance region, depth sensing mode for maximum variance region, and enhanced mode for intermediate region)
Regarding dependent claims 12 and 19, claims 12 and 19 are apparatus and computer program product claims, respectively, reciting features similar to claim 5, and are therefore disclosed by Goyal for reasons similar to claim 5 above.
Regarding claim 8, Goyal discloses a depth camera assembly (DCA) (column 3, lines 25-55, depth camera with illuminator) comprising: a first camera; (column 10, lines 30-40, stereo camera has first and second imager sensors) a second camera; (column 10, lines 30-40, stereo camera has first and second imager sensors) an illuminator; (column 3, lines 45-55, illuminator with varying illumination patterns depending on mode) and a controller, (column 24, lines 15-20, camera assembly has operating processor) the controller configured to: determine a depth sensing condition for a first region of a local area; (column 4, lines 5-30, enhanced depth sensing for a region of an image which may be foreground and is based on any number of attributes of region) select a depth sensing mode for the first region based in part on the depth sensing condition; (column 9, lines 30-5, depth sensing mode selected depending upon region variance, or other attributes) instruct the illuminator to project light into the first region based on the depth sensing mode; (column 9, lines 35-55, illuminator projects a pattern that is based upon the mode-high, low or medium resolution) and obtain depth information for the first region based on reflected light detected (column 9, lines 35-55, depth information determined based on detected selected light pattern) by the first camera and the second camera. (column 10, lines 30-40, stereo camera has first and second imager sensors to detect depth from the selected illumination pattern)
Regarding claim 20, Goyal discloses wherein the depth measurement module is configured to instruct an illuminator to project light into the first region, (column 3, lines 10-15, camera illuminator projects light pattern onto scene-shown figure 1H) wherein a pattern of the light is selected based on the depth sensing mode. (column 40, lines 35-55, light pattern selected based on foreground/background depth modes) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal.

Regarding claim 3, Goyal falls just short of identically disclosing the recited; however, Goyal teaches determining entropy and/or variation in a scene section, (column 16, lines 30-55) which is an expression of depth value uncertainty, thereby teaching determining an uncertainty value for the depth information. 
It would have been obvious to one of skill in the art to indicate and process the determined depth value uncertainty in a region of the segmented regions as a value, because it is well known to one of skill in the art before the effective filing date of the instant application that measures of images parameters in image regions must be expressed as numerical values for image processing at the processor. 
Regarding claim 4, Goyal teaches changing, based on the uncertainty value, the depth sensing mode for the first region. (column 1, lines 30-55 illumination pattern used depends on region and region properties such as entropy/variation) 
Regarding dependent claims 10 and 11, and 17 and 18, claims 10 and 11, and 17 and 18 are apparatus and computer program product claims, respectively, reciting computer program features similar to claims 3 and 4, respectively, and are therefore rendered obvious by Goyal for reasons similar to claims 3 and 4 above.

Claims 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Bellows (US 10,965,929).

Regarding claim 6, Goyal discloses receiving captured images of the first region of the local area; (column 3, lines 25-35, image captured of scene including regions) determining a confidence corresponding to the depth model based on the captured images; (column 9, lines 40-50 variance or entropy or foreground used to determine confidence of depth map of region) and generating a depth model for the local area using a machine learning model, (column 7, lines 45-50, machine learning tool used to segment picture, thereby generating depth model) the confidence, and the captured images. (column 9, lines 40-50, variance, or entropy in a region of a captured image used for depth confidence)
Goyal fails to disclose a set of captured images; the confidence is a map; and generating a refined depth model for the local area using a machine learning model and the depth model, the confidence map, and the set of captured images.
However, applied to Goyal, Bellows teaches a set of captured images; (column 4, lines 45-50, frame rate means a set of images is captured) the confidence is a map; (column 5, lines 10-15, a confidence map of the depth map) and generating a refined depth model for the local area (column 10, lines 5-10 ,depth map refined) using a machine learning model and the depth model, (column 10, lines 25-30, intelligent model, which may the machine learning of Goyal, refines depth model) the confidence map, and the set of captured images. (column 9, line 60-column 10, line 30, confidence map used for depth map refinement by fusion with additional depth values based on captured images to further refine depth map, or further images applied to the depths)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Bellows to Goyal, because Bellows teaches that its techniques address correctly mapping the high entropy/high variance regions, for example foreground regions, to overcome the variance/entropy of the regions.  (column 4, lines 15-30)
Regarding claim 13, claim 13 is an apparatus claim reciting features similar to the features of 6 above, and is therefore also rendered obvious by the combination of Goyal and Bellows for reasons similar to those above. Goyal teaches the further features of wherein the reflected light detected by the first camera and the second camera is a set of images of the local area, (column 10, lines 30-40, see also Figure 1H, reflected light used to capture stereo images of first and second cameras) and determine a depth model for the local area based in part on the depth information for the first region. (shown figure 1H, local depth map includes depth information for foreground/infant region)
Regarding claim 14, Goyal discloses to use machine-learning to segment an image into depth regions, (column 7, lines 45-50) but fails to identically disclose the recited; Bellows teaches that an intelligent module, which may the machine learning of Goyal, may refine the depth model, (column 10, lines 25-30) thus when applied to Goyal teaching wherein the depth mapping module is configured to update the depth model by using a machine learning model to generate a refined depth model.
Same rationale for combining and motivation apply as for claim 6 above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Chen (US 10,681,338).

Regarding claim 7, Goyal fails to disclose the recited; however, Chen teaches providing a location of the DCA to a depth mapping server; (Figure 6B, column 19, lines 25-35, global position of 3D cameras provided to backbone control server) and receiving the depth sensing condition from the depth mapping server. (column 12, lines 5-15, data regarding environmental condition, and operation of cameras sent to cameras over network-at least cameras controlled to image relative to other cameras)
It would have been obvious to one of skill in the art before the effective filing date of the instant application to use backbone servers for imaging control because Chen teaches to use server control of camera imaging to prevent imaging interference, to improve depth imaging. (column 2, lines 35-40)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Cheng (US 2019/0306489).

Regarding claim 14, while Goyal does disclose a stereo camera, (column 10, lines 30-40) and it is well known that stereo cameras require interlocal calibration, Goyal fails to identically disclose the recited; however, Cheng teaches wherein the controller is further configured to calibrate the DCA based on a first depth measurement obtained using the first camera and a second depth measurement obtained using the second camera. (first it is noted that the two depth measurements may be part of the same measurement with regard to each camera, paragraphs 0066 and 0067 teach calibration of camera pairs in the context of stereo matching, where each image is germane to the depth map of the scene)
It would have been obvious to one of skill in the art to calibrate the stereo camera of Goyal per the teaching of Cheng because it was well known to those of skill in the art before the effective filing date of the instant application to calibrate stereo camera used for depth mapping to allow for depth mapping from the sensor pairs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kramer (US 2021/0314467) is to be considered for anticipating claim 1.
Islam (US 10,510,155) is to be considered for depth region segmentation.
	Wang (US 2019/0043259) is to be considered for depth region segmentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        May 7, 2022